t c memo united_states tax_court jozsef and zsuzsanna balla petitioners v commissioner of internal revenue respondent docket no filed date ellin vicki palmer for petitioners valerie l makarewicz for respondent memorandum findings_of_fact and opinion cohen judge respondent determined deficiencies of dollar_figure and dollar_figure in petitioners’ federal_income_tax for and respectively after concessions by the parties the issues for decision are whether for the years in issue petitioners may deduct at federal per_diem rates meal expenses that jozsef balla petitioner did not pay for or incur whether petitioners may deduct incidental_expenses at federal per_diem rates for whether petitioners may deduct mileage expenses for travel to and from a firefighting school in date whether petitioners are entitled to deductions for other job-related and miscellaneous expenses in and unless otherwise indicated all section references are to the internal_revenue_code in effect during the years in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference petitioners resided in sarasota florida at the time they filed their petition petitioner was employed by hornbeck offshore operators hornbeck as a merchant sailor during the years in issue hornbeck did not provide petitioner with a per_diem cash allowance for work-related meals or incidental_expenses when petitioner was assigned to a vessel and on active status hornbeck provided him with meals_and_lodging without charge hornbeck also provided petitioner with uniforms and safety equipment including work vest hard hat safety goggles safety glasses rain slicker and flashlight that it required for its employees petitioner was also required to wear steel-toe boots which were not provided by hornbeck hornbeck did not provide or require its employees to have cell phones or pagers in date petitioner attended a firefighting school in fort lauderdale florida hornbeck did not require or pay for petitioner to attend the firefighting school rather petitioner’s tuition was paid_by his union he drove his own car to fort lauderdale from his home in sarasota to attend the firefighting school petitioner recorded the dates location and purpose of his trip to fort lauderdale on his personal calendar for he did not keep any record regarding the mileage traveled on his trip to the firefighting school but the parties have agreed that the one-way trip from petitioner’s home in sarasota to fort lauderdale is approximately miles under job expenses and most other miscellaneous deductions on their schedule a itemized_deductions for petitioners claimed the following deductions unreimbursed employee_expenses tax preparation fees other expenses dollar_figure big_number big_number respondent allowed the deduction for tax preparation fees in petitioners also attached an extensive compilation of documents entitled sailor travel statement to substantiate their claim to unreimbursed employee_expenses the sailor travel statement includes the supplemental tug barge sailor travel schedule reproduced below authorities upon which petitioners rely in support of their tax position a port list for the yabucoa vessel and a schedule listing ports where petitioner purportedly was stationed on particular dates in the supplemental tug barge sailor travel schedule with original emphases that petitioners attached to their return is reproduced in part below taxpayer is a merchant sailor assigned to work aboard a tug boat traveling between ports located on the atlantic ocean and therefore qualifies per attached rev_proc 2001-47’s transportation industry employees and attached marin johnson tax_court decision irs publication chapter page to compute his deemed substantiated out-of-town travel costs by using attached pub 1542’s standard foreign oconus rates for each city as follows days x dollar_figure guayama san juan puerto rico big_number days x dollar_figure arecibo san juan puerto rico big_number big_number days x dollar_figure guayaquil ecuador days x dollar_figure st croix virgin islands big_number big_number days x dollar_figure mayaguez other puerto rico days x dollar_figure san juan puerto rico big_number days x dollar_figure aguirre san juan puerto rico days x dollar_figure yabaccoa other puerto rico -------- big_number big_number -------- sailor travel allowance in excess of reimbursements big_number total sailor travel costs allowed per oconus rates less employer_provided reimbursements as a merchant sailor taxpayer was required by his employer to travel to various locations to meet his ships per irs rev_rul and attached marin johnson tax_court decision his auto mileage and possibly other travel-related costs are fully deductible as follows days x dollar_figure boston massachusett sec_5 days x dollar_figure fort lauderdale florida rental cars other travel related costs big_number big_number taxpayer also took a sailor continuing education program this additional rating is deductible since he already has other sailor ratings and this course does not qualify him for a new occupation note the union paid the tuition in full this is related educational travel_expenses only total mileage miles x dollar_figure5 days x dollar_figure fort lauderdale florida days x dollar_figure new york city manhattan ny total_tax court irs allowed sailor travel auto mileage ------- big_number petitioners concede that they are not entitled to deductions for any of the mileage or rental car expense deductions claimed for except the dollar_figure claimed for the round trip mileage from petitioner’s home in sarasota to fort lauderdale florida where petitioner attended the firefighting school in date respondent concedes that petitioners are entitled to a miscellaneous itemized incidental_expenses deduction for equal to the per_diem rates then applicable respondent performed those calculations according to methods established by relevant revenue procedures in a statement attached to their return petitioners listed their other expenses as follows sailor req’d medicals sailor req’d phone pager sailor req’d supplies dollar_figure big_number they provided no receipts other documentation or explanations to substantiate the amounts or business purposes of the expenses claimed on their return petitioners claimed and respondent disallowed the following itemized_deductions under job expenses and most other miscellaneous deductions dollar_figure unreimbursed employee_expenses tax preparation fee sec_595 other expenses--sailor req’d phone pager big_number petitioners again attached a sailor travel statement to their return to substantiate their claim to unreimbursed employee_expenses for that year it included the supplemental tug barge sailor travel schedule reproduced below the same authorities as they had attached to their return a port list for the yabucoa vessel and a schedule listing ports where petitioner purportedly was stationed on particular dates in the supplemental tug barge sailor travel schedule with original emphases that petitioners attached to their return is reproduced in part below taxpayer is a merchant sailor assigned to work aboard a tug boat traveling between ports located on the atlantic ocean and therefore qualifies per attached rev_proc 2002-63’s transportation industry employees and attached marin johnson tax_court decision irs publication chapter page to compute his deemed substantiated out-of-town travel costs by using attached pub 1542’s foreign oconus rates and domestic conus rates for each city as follows days x dollar_figure sat croix virgin islands big_number days x dollar_figure aguirre san juan puerto rico big_number days x dollar_figure guayama san juan puerto rico big_number days x dollar_figure arecibo san juan puerto rico big_number big_number days x dollar_figure kingston new york days x dollar_figure new york city manhattan ny days x dollar_figure puerto plata dominican rep days x dollar_figure new orleans louisiana days x dollar_figure mayaguez san juan puerto rico days x dollar_figure san juan puerto rico days x dollar_figure brooklyn new york days x dollar_figure yabucoa san juan puerto rico days x dollar_figure delaware city wilmington de ------- total sailor travel costs allowed per oconus conus rates big_number less employer_provided reimbursements sailor travel allowance in excess of reimbursements big_number ------- big_number as a merchant sailor taxpayer was required by his employer to travel to various locations to meet his ships per irs rev_rul and attached marin johnson tax_court decision his auto mileage and possibly other travel-related costs are fully deductible as follows days x dollar_figure tampa florida rental cars other travel related costs ------- total u s tax_court other sailor travel_expenses allowed big_number petitioners concede that they are not entitled to any mileage or rental car expense deductions claimed for petitioners have not provided any receipts other documentation or explanations to substantiate the amounts or business purposes if applicable of the expenses claimed for tax preparation fees and sailor req’d phone pager for opinion sec_162 permits taxpayers to deduct all ordinary and necessary business_expenses paid_or_incurred during the taxable_year and specifically includes traveling expenses including amounts expended for meals_and_lodging other than amounts that are lavish_or_extravagant under the circumstances while away from home in the pursuit of a trade_or_business sec_162 sec_274 generally disallows any deduction under sec_162 for among other things any traveling expense including meals_and_lodging while away from home unless the taxpayer complies with stringent substantiation requirements as to the amount time and place and business_purpose of the expense sec_274 sec_274 authorizes the secretary to provide by regulations that some or all of these substantiation requirements shall not apply in the case of an expense which does not exceed an amount prescribed pursuant to such regulations under the applicable sec_274 regulations the commissioner is authorized to prescribe rules under which optional methods of computing expenses including per_diem allowances for ordinary and necessary expenses for traveling away from home may be regarded as satisfying the substantiation requirements of sec_274 sec_1_274-5 income_tax regs under this authority the commissioner issued revproc_2001_47 2001_2_cb_332 applicable to petitioner’s travel january through date revproc_2002_63 2002_2_cb_691 applicable to petitioner’s travel date through date and revproc_2003_80 2003_2_cb_1037 applicable to petitioner’s travel november and date collectively the applicable revenue procedures under the applicable revenue procedures taxpayers may elect to use in lieu of substantiating actual expenses certain authorized methods for deemed substantiation of employee lodging meal and incidental_expenses incurred while traveling away from home revproc_2002_63 sec_1 c b pincite and revproc_2003_80 sec_1 c b pincite each provide the following introduction sec_1 purpose this revenue_procedure updates the previous revenue_procedure relating to per_diem allowances by providing rules under which the amount of ordinary and necessary business_expenses of an employee for lodging meal and incidental_expenses or for meal and incidental_expenses incurred while traveling away from home will be deemed substantiated under sec_1_274-5 of the income_tax regulations when a payor the employer its agent or a third party provides a per_diem_allowance under a reimbursement or other expense allowance arrangement to pay for the expenses in addition this revenue_procedure provides an optional method for employees and self-employed individuals who pay or incur meal costs to use in computing the deductible costs of business meal and incidental_expenses paid_or_incurred while traveling away from home this revenue_procedure also provides an optional method for use in computing the deductible costs of incidental_expenses paid_or_incurred while traveling away from home by employees and self-employed individuals who do not pay or incur meal costs and who are not reimbursed for the incidental_expenses use of a method described in this revenue_procedure is not mandatory and a taxpayer may use actual allowable expenses if the taxpayer maintains adequate_records or other_sufficient_evidence for proper substantiation revproc_2001_47 sec_1 c b pincite is almost identical to the passage quoted above but the following sentence is omitted this revenue_procedure also provides an optional method for use in computing the deductible costs of incidental_expenses paid_or_incurred while traveling away from home by employees and self-employed individuals who do not pay or incur meal costs and who are not reimbursed for the incidental_expenses revproc_2002_63 sec_4 c b pincite and revproc_2003_80 sec_4 c b pincite expressly provide that taxpayers who do not pay or incur meal expenses when traveling away from home may use in lieu of providing actual receipts to substantiate incidental_expenses an established per_diem rate of dollar_figure or dollar_figure depending on which revenue_procedure is applicable for the date of travel revproc_2001_47 sec_4 c b pincite which provides specific rules for the per_diem substantiation method does not contain a similar provision however we have previously held that the incidental portion of the m ie per_diem rates may be used as deemed substantiation of incidental_expenses when meals are provided by a taxpayer’s employer 115_tc_210 revproc_2001_47 sec c b pincite revproc_2002_63 sec c b pincite and revproc_2003_80 sec c b pincite each provide that the federal m ie rate will be applied with stated exceptions in the same manner as applied under the federal travel regulations c f_r secs in effect at the time each respective revenue_procedure was released deductions for meals and incidental_expenses petitioner’s employer hornbeck furnished him with lodging and meals without charge while he worked on its vessel during the years in issue hornbeck also provided to petitioner uniforms and safety equipment required in his employment although petitioner did not pay for his meals while at sea or while docked in ports petitioners deducted the full m ie rate for each day that petitioner worked aboard the tugboat during the years in issue petitioners argue that the applicable revenue procedures in conjunction with the federal travel regulations c f_r sec permit them to deduct the full applicable m ie rate for work-related travel even though all of petitioner’s meals were provided to him free of charge by his employer the federal travel regulations provide that a meal provided by a common carrier or a complimentary meal provided by a hotel or motel does not affect a taxpayer’s otherwise allowable per_diem expense deduction for meals c f_r sec 301-dollar_figure c f_r sec 301-dollar_figure c f_r sec 301-dollar_figure petitioner’s tugboat is not a common carrier and he did not receive meals at a hotel or motel additionally the federal travel regulations require that a federal employee’s m ie rate be adjusted for meals provided by the government by deducting appropriate amounts for each meal provided but not to less than the amount allowed for incidental_expenses johnson v commissioner supra pincite federal travel regulations c f_r sec 301-dollar_figure c f_r sec 301-dollar_figure c f_r sec 301-dollar_figure because as petitioners acknowledge the revenue procedures regarding m ie rate deductions for non-government employees are to be applied according to the federal travel regulations for federal employees the regulations require that petitioner decrease the m ie rate deduction otherwise allowable to account for meals provided by petitioner’s employer petitioners also argue that this issue is novel to the court we disagree in johnson v commissioner supra the taxpayer also a merchant seaman deducted the full federal m ie rates on his return even though all of his meals were provided to him free of charge by his employer we held that because the taxpayer’s actual expenses consisted solely of incidental_expenses his use of the m ie rates to calculate his deductions for business_expenses due to travel away from home was limited to the incidental portion of those rates id pincite the taxpayer established that he had incurred incidental_expenses during his travel away from home and was allowed to use the incidental portion of the m ie rates to substantiate those expenses in lieu of providing actual receipts the purpose of the federal per_diem rates is to ease the burden of substantiating travel_expenses away from home not to eliminate the requirement that those expenses be incurred before they can be claimed as deductions from income although petitioners contend that the court has not yet addressed this issue we explicitly stated in johnson v commissioner supra pincite we do not read the revenue procedures to allow a taxpayer to use the full m ie rates when he or she incurs only incidental_expenses in her opening statement at trial respondent’s counsel conceded that petitioners were entitled to incidental expense deductions we will not therefore address respondent’s arguments in posttrial briefs challenging petitioner’s entitlement to a deduction for incidental_expenses for as discussed above the federal travel regulations provide that a taxpayer to whom the regulations apply and who is not reimbursed for incidental_expenses will be entitled to deduct at least the incidental expense portion of the m ie rate c f_r sec dollar_figure c f_r sec 301-dollar_figure petitioner is entitled to a deduction for his deemed substantiated incidental_expenses for even though his meals_and_lodging were provided free of charge by his employer see johnson v commissioner supra those incidental_expenses shall be calculated at dollar_figure per_diem for the months january through date and at dollar_figure per_diem for the months november and date in accordance with the applicable revenue procedures see revproc_2002_63 sec_4 revproc_2003_ sec_4 the pay schedule provided by hornbeck shall be used to calculate the number of days that petitioner worked all of which were away from home during the fort lauderdale trip--firefighting school sec_274 limits deductions for travel_expenses otherwise allowable under sec_162 to those expenses that the taxpayer substantiates by adequate_records or sufficient evidence corroborating the taxpayer’s own statement of the amount and business_purpose of the expense as well as the time and place of the travel respondent argues on brief that petitioners are not entitled to the deduction for mileage-related travel_expenses for petitioner’s fort lauderdale trip to attend firefighting school because petitioners have not substantiated the business_purpose of the trip to support this position respondent relies on the absence of testimony by petitioner about why firefighting school was ordinary or necessary for his employment or about what business benefit petitioner derived or hoped to derive from his attendance at the school respondent also argues that because hornbeck did not require or pay for the firefighting course or expenses related to that course it was not an ordinary or necessary business_expense to petitioner hornbeck did have a reimbursement program for mariner continuing education that covered tuition hotel and meal expenses for mariner continuing education courses but not for travel_expenses on the sailor travel statement attached to petitioners’ return for petitioners explained that the purpose of petitioner’s trip to fort lauderdale was to attend a continuing education program the tuition for which was paid_by petitioner’s union at trial petitioner testified that he attended a firefighting school with colleagues although given the opportunity respondent did not question petitioner regarding the business_purpose of the fort lauderdale trip or the business benefit that petitioner hoped to derive from his attendance at the firefighting school respondent’s only question on cross-examination regarding the fort lauderdale trip was whether petitioner kept a mileage log to substantiate the miles traveled on that trip petitioner answered in the negative we hold that petitioner has adequately substantiated the business_purpose of his travel_expenses related to the fort lauderdale trip for firefighting school firefighting is related to petitioner’s employment as a merchant sailor and engineer payment for the course by petitioner’s professional union supports petitioners’ characterization of the related travel_expenses as ordinary business_expenses we are not persuaded by respondent’s argument that because petitioner did not seek reimbursement for his mileage expenses from hornbeck the firefighting course was not business related petitioner has also adequately substantiated the time place and amount of the travel for which he has claimed a business_expense deduction the date and place of the firefighting course is undisputed and the parties have agreed that the distance between petitioner’s home in sarasota and fort lauderdale is approximately miles because petitioner drove round trip to fort lauderdale for business-related training and was not reimbursed for his travel_expenses petitioner is entitled to a deduction for his april trip to and from fort lauderdale calculated using the total mileage to which the parties have agreed miles and using the applicable mileage rate for although petitioner testified that he also incurred unreimbursed work-related travel_expenses in the fort lauderdale area in transporting himself and coworkers from their hotel to the training facility he has not presented a log substantiating those expenses and his testimony does not allow us to estimate them reasonably other job-related and miscellaneous expenses petitioners claimed other job expense deductions in for medical exams phone and pager expenses and supplies related to petitioner’s profession in petitioners claimed deductions for tax preparation fees and again for phone and pager expenses however they have provided no substantiation regarding the amounts of these expenses or the job-related business_purpose for those expenses petitioner’s employer hornbeck did not require its sailors to carry cell phones or pagers and provided its employees with required safety equipment and supplies during the years in issue thus even if the amounts had been substantiated these expenses were not ordinary or necessary business_expenses and were properly disallowed by respondent as deductions in reaching our decision we have considered all arguments made and to the extent not mentioned we conclude that they are irrelevant moot or without merit decision will be entered under rule
